[Cite as Caleshu v. Caleshu, 2020-Ohio-4075.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Shannon K. Caleshu,                               :

                Plaintiff-Appellee,               :               No. 19AP-742
                                                               (C.P.C. No. 17DR-2788)
v.                                                :
                                                             (REGULAR CALENDAR)
Elias J. Caleshu,                                 :

                Defendant-Appellant.              :



                                           D E C I S I O N

                                    Rendered on August 11, 2020


                On brief: Weis Law Group LLC, and David R. Plumb, for
                appellee. Argued: David R. Plumb.

                On brief: Babbitt & Dahlberg LLC, and C. Gustav Dahlberg,
                for appellant. Argued: C. Gustav Dahlberg.

                 APPEAL from the Franklin County Court of Common Pleas,
                    Division of Domestic Relations and Juvenile Branch

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Elias J. Caleshu ("Lee"), appeals from a decision and
judgment entry/decree of divorce of the Franklin County Court of Common Pleas, Division
of Domestic Relations and Juvenile Branch, dividing the marital property and debts of Lee
and plaintiff-appellee, Shannon K. Caleshu ("Shannon"), and awarding Shannon spousal
support and child support. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Shannon and Lee were married on August 9, 2008, and they have three
minor children. The parties separated in 2017, and on July 26, 2017, Shannon filed a
complaint for divorce. Pursuant to Civ.R. 75(N), the parties entered into agreed-upon
temporary orders on December 19, 2017, and the magistrate designated the parties as
No. 19AP-742                                                                                 2


shared parents for the three minor children and granted a parenting schedule that provided
for an equal division of time between households. Additionally, the magistrate ordered Lee
to pay $1,500 per month in temporary child support, $2,000 per month in temporary
spousal support, and 65 percent of any of the children's uncovered medical expenses.
Further, the magistrate's order directed each party to be solely responsible for his or her
own credit cards.
       {¶ 3} On September 11, 2018, the parties agreed to a Shared Parenting Plan that
revised the parties' parenting schedule as to their specific days with the children but did not
alter the equal division of time between the parties' households. The parties agreed to a
second Shared Parenting Plan on May 7, 2019, again retaining the equal division of time
between the parties' households.
       {¶ 4} Prior to trial, the parties filed a stipulated balance sheet and agreed-upon
distribution of marital property and debts. The parties left some items for the trial court's
discretion. The trial court conducted a full evidentiary hearing on May 8, 9, and 20, 2019.
At the close of evidence, Shannon's trial counsel withdrew, and the parties submitted an
Agreed Entry regarding additional marital property and an agreed Shared Parenting
Decree.
       {¶ 5} In a September 30, 2019 decision and judgment entry/decree of divorce, the
trial court determined that the parties' respective credit card balances were not subject to
equal allocation. Accordingly, the trial court ordered Lee to pay Shannon the sum of
$30,074.50 in order to equitably divide the marital assets. Further, the trial court ordered
Lee to pay Shannon spousal support in the amount of $2,000 per month effective
September 30, 2019 and terminating December 31, 2020. The trial court also ordered Lee
to pay child support in the amount of $2,300 per month, effective September 30, 2019,
specifically finding the child support order to be an upward deviation from guideline child
support. The trial court specifically noted the parties' income disparity in making the
upward deviation, noting Lee's annual salary is $200,000 while Shannon's annual salary is
stipulated at minimum wage. Lee timely appeals.
No. 19AP-742                                                                                   3


II. Assignments of Error
       {¶ 6} Lee assigns the following errors for our review:
               1. The trial court erred and abused its discretion in failing to
               equitably divide responsibility for the parties' marital debts,
               pursuant to the provisions of ORC 3105.171.

               2. The trial court erred and abused its discretion in its award of
               spousal support to Appellee pursuant to the provisions of ORC
               3105.18.

               3. The trial court erred and abused its discretion in deviating
               from the guideline amount of child support pursuant to the
               provisions of ORC 3119.01 et seq.

III. First Assignment of Error – Distribution of Marital Debts
       {¶ 7}   In his first assignment of error, Lee argues the trial court abused its
discretion in dividing the parties' debts. In particular, Lee asserts the trial court abused its
discretion in determining the parties' debts should not be equalized, resulting in what Lee
deems an inequitable division of property and debts.
       {¶ 8} In a divorce proceeding, the domestic court has broad discretion to make
divisions of property. Middendorf v. Middendorf, 82 Ohio St.3d 397, 401 (1998), citing
Berish v. Berish, 69 Ohio St.2d 318 (1982). "In any divorce action, the starting point for a
trial court's analysis is an equal division of marital assets." Neville v. Neville, 99 Ohio St.3d
275, 2003-Ohio-3624, ¶ 5, citing R.C. 3105.171(C), and Cherry v. Cherry, 66 Ohio St.2d
348, 355 (1981). However, R.C. 3105.171(C)(1) provides that if an equal division would be
inequitable, the court must divide the property equitably between the spouses. A trial court
must consider the factors set forth in R.C. 3105.171(F) to ensure an equitable division of
marital property. Neville at ¶ 5. Additionally, a trial court must evaluate all relevant facts
in determining an equitable division. Cherry at 355.
       {¶ 9} "An appellate court's job is not to reweigh the evidence but to determine
whether competent, credible evidence in the record supports the trial court's findings."
Hood v. Hood, 10th Dist. No. 10AP-999, 2011-Ohio-3704, ¶ 14, citing Dunham v. Dunham,
171 Ohio App.3d 147, 2007-Ohio-1167, ¶ 27 (10th Dist.), and Taub v. Taub, 10th Dist. No.
08AP-750, 2009-Ohio-2762, ¶ 15. We review a trial court's division of property for an abuse
of discretion. Neville at ¶ 5; Hood at ¶ 14. An abuse of discretion connotes a decision that
No. 19AP-742                                                                                                4


is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,
219 (1983).
        {¶ 10} Lee argues the trial court abused its discretion in ordering him to be
individually responsible for the credit cards in his name and failing to otherwise equalize
the marital debt, rendering the distribution of marital property unequal. As this court has
noted, "the duty to equitably divide the marital property necessarily obligates the trial court
to divide the marital debt." Wood v. Wood, 10th Dist. No. 10AP-513, 2011-Ohio-679, ¶ 15,
citing Byers v. Byers, 4th Dist. No. 09CA3124, 2010-Ohio-4424, ¶ 18.
        {¶ 11} Despite acknowledging that the trial court has broad discretion in
determining the equitable division of marital property and marital debt, Lee nonetheless
argues the trial court abused its discretion in ordering the credit card debts on the parties'
three credit cards to be allocated to the parties as their own separate liabilities. Specifically,
Lee asserts that Shannon's proposal at the trial court regarding the equalization of marital
debt called for a total payment of $13,441 from Lee to Shannon, but the trial court went
beyond that amount and instead ordered Lee to pay $30,074.50.1 However, Lee concedes
the parties did not have an agreement or stipulation on the total amount owed by Lee to
Shannon in order to equalize marital debt and, ultimately, equitably divide the marital
property.
        {¶ 12} Lee does not allege the trial court did not consider appropriate statutory
factors in reaching its decision on the equitable division of property and debt. Instead, Lee
disagrees with the conclusions the trial court reached after considering those factors.
Having reviewed the record, we find the trial court appropriately considered all of the
factors in R.C. 3105.171(F).          The trial court noted that the testimony and evidence
demonstrated that the parties used their respective credit cards as if their accounts were
their own, specifically pointing to Lee's testimony that his credit card balances included
expenses for entertainment, personal travel, utilities, daily living expenses, reimbursable
business expenses, spousal support payments, and other payments ordered under the
parties' temporary orders. The trial court additionally noted that an equal division of the



1We note the $30,074.50 figure does not appear to be related to the credit cards pursuant to the trial court's
Exhibit A.
No. 19AP-742                                                                                  5


credit card debt would result in one party paying for the temporary order obligations and
attorney fees that the court had previously ordered the parties to pay individually. Further,
the trial court considered the lifestyle established by the parties prior to filing for divorce,
noting one parent worked outside the home. When the parties began maintaining two
households in April 2017, they used credit cards and bank accounts in their separate names
to pay for their living expenses. For these reasons, the trial court found it would not be
equitable to require either party to pay half of the other party's credit card debt. Based on
our review, the trial court did not abuse its discretion in making this finding.
       {¶ 13} Further, to the extent Lee argues the trial court should have considered the
parties' incomes after support payments in determining the equitable division of martial
property and martial debt, we note that such an argument is contrary to the statutory
requirements. Specifically, R.C. 3105.171(C)(3) provides that "[t]he court shall provide for
an equitable division of marital property * * * prior to making any award of spousal support
* * * and without regard to any spousal support so awarded." For these reasons, we
conclude the trial court did not abuse its discretion in ordering the parties to be separately
responsible for the credit card balances on their individual credit cards. We overrule Lee's
first assignment of error.
IV. Second Assignment of Error – Spousal Support
       {¶ 14} In his second assignment of error, Lee argues the trial court abused its
discretion in making its award of spousal support to Shannon pursuant to R.C. 3105.18.
Specifically, Lee challenges the duration of the trial court's spousal support order.
       {¶ 15} " '[S]pousal support' means any payment or payments to be made to a spouse
or former spouse * * * that is both for sustenance and for support." R.C. 3105.18(A). In a
divorce proceeding, a trial court may award "reasonable spousal support to either party."
R.C. 3105.18(B). A trial court has broad discretion to determine the appropriate amount of
spousal support based on the particular facts and circumstances of each case. Kunkle v.
Kunkle, 51 Ohio St.3d 64, 67 (1990), superseded by statute on separate grounds. A
reviewing court cannot substitute its judgment for that of the trial court absent a showing
of an abuse of discretion. Id.
       {¶ 16} R.C. 3105.18(C)(1) governs the trial court's discretion and requires the trial
court to consider certain factors in determining whether spousal support is reasonable and
No. 19AP-742                                                                                 6


appropriate. Similarly, R.C. 3105.18(C)(1) guides the trial court in determining the nature,
amount, terms of payment, and duration of any such award of spousal support. Here, Lee
concedes that the trial court made each of the required findings pursuant to R.C.
3105.18(C)(1). Nonetheless, Lee argues the trial court abused its discretion in ordering the
monthly $2,000 spousal support payments to last through December 31, 2020.
       {¶ 17} Lee disagrees with the trial court's characterization of the length of the
parties' marriage. While the trial court finds the parties were married almost 11 years, Lee
notes they separated after being married for less than 9 years. However, the trial court
specifically considered the timing of the parties' separation. Additionally, Lee argues the
trial court failed to adequately consider the length of time he paid temporary spousal
support during the pendency of the litigation. Again, however, the trial court specifically
considered that Lee financially supported Shannon throughout the separation and
litigation. Finally, Lee asserts Shannon's failure to seek any income during the parties'
separation should have limited the duration of the trial court's spousal support order.
However, Lee does not explain how the trial court abused its discretion in determining the
duration of the spousal support order other than to express his disagreement with the trial
court's ultimate conclusion. He does not account for the trial court's detailed recitation and
weighing of the other factors listed in R.C. 3105.18(C)(1). See McCall v. Kranz, 10th Dist.
No. 15AP-436, 2016-Ohio-214, ¶ 33 (finding no abuse of discretion in trial court's spousal
support order where the appellant's argument "only addresses the duration of marriage,
without considering other relevant factors favoring the award"); Gallo v. Gallo, 10th Dist.
No. 14AP-179, 2015-Ohio-982, ¶ 49 (noting a trial court must consider all of the factors
listed in R.C. 3105.18(C)(1) in making its spousal support decision, not base its decision
regarding spousal support on any one factor in isolation).
       {¶ 18} Having reviewed the record, we find the trial court considered and weighed
each of the required factors under R.C. 3105.18(C)(1) in making its spousal support order.
Although Lee disagrees with the relative weight the trial court afforded to certain factors,
we conclude the trial court did not abuse its discretion in setting the duration of the spousal
support order. Accordingly, we overrule Lee's second assignment of error.
No. 19AP-742                                                                                  7


V. Third Assignment of Error – Child Support
       {¶ 19} In his third and final assignment of error, Lee argues the trial court abused
its discretion in making its child support award. More specifically, Lee asserts the trial
court abused its discretion in deviating upward from the guideline child support amount.
       {¶ 20} Absent an abuse of discretion, a trial court's determination regarding child
support obligations will not be disturbed on appeal. Pauly v. Pauly, 80 Ohio St.3d 386,
390 (1997). The trial court does not abuse its discretion making a child support order where
some competent, credible evidence supports the trial court's decision. Weaver v. Weaver,
10th Dist. No. 16AP-743, 2017-Ohio-4087, ¶ 9, citing Ross v. Ross, 64 Ohio St.2d 203, 208
(1980).
       {¶ 21} On March 28, 2019, several months before the trial court issued its final
judgment in this case, updated versions of Ohio's child support statutes went into effect.
Pursuant to the updated statutes, when issuing an order of child support, the trial court
must calculate the amount of support "in accordance with the basic child support schedule,
the applicable worksheet, and the other provisions of Chapter 3119." R.C. 3119.02. The
child support amount that results from the use of the basic child support schedule and
applicable worksheet is presumed to be the correct amount of child support due. R.C.
3119.03. However, under R.C. 3119.22, a court may deviate from the guideline amount of
child support if, after consideration of the factors set forth in R.C. 3119.23, the court
determines that the guideline amount "would be unjust or inappropriate and therefore not
be in the best interest of the child." R.C. 3119.22. As to matters involving shared parenting,
R.C. 3119.24 permits a trial court to deviate from the guideline calculation if that amount
"would be unjust or inappropriate to the children or either parent and therefore not in the
best interest of the child because of the extraordinary circumstances of the parents or
because of any other factors or criteria set forth in section 3119.23 of the Revised Code."
       {¶ 22} For the purpose of R.C. 3119.24, "extraordinary circumstances of the parents"
includes the following: "(1) The ability of each parent to maintain adequate housing for the
children; (2) Each parent's expenses, including child care expenses, school tuition, medical
expenses, dental expenses, and any other expenses the court considers relevant; [and]
(3) Any other circumstances the court considers relevant." R.C. 3119.24(B). Additionally,
the factors or criteria set forth in R.C. 3119.23 are as follows:
No. 19AP-742                                                                        8


               (A) Special and unusual needs of the child or children,
               including needs arising from the physical or psychological
               condition of the child or children;

               (B) Other court-ordered payments;

               (C) Extended parenting time or extraordinary costs associated
               with parenting time, including extraordinary travel expenses
               when exchanging the child or children for parenting time;

               (D) The financial resources and the earning ability of the child
               or children;

               (E) The relative financial resources, including the disparity in
               income between parties or households, other assets, and the
               needs of each parent;

               (F) The obligee's income, if the obligee's annual income is equal
               to or less than one hundred per cent of the federal poverty level;

               (G) Benefits that either parent receives from remarriage or
               sharing living expenses with another person;

               (H) The amount of federal, state, and local taxes actually paid
               or estimated to be paid by a parent or both of the parents;

               (I) Significant in-kind contributions from a parent, including,
               but not limited to, direct payment for lessons, sports
               equipment, schooling, or clothing;

               (J) Extraordinary work-related expenses incurred by either
               parent;

               (K) The standard of living and circumstances of each parent
               and the standard of living the child would have enjoyed had the
               marriage continued or had the parents been married;

               (L) The educational opportunities that would have been
               available to the child had the circumstances requiring a child
               support order not arisen;

               (M) The responsibility of each parent for the support of others,
               including support of a child or children with disabilities who
               are not subject to the support order;
No. 19AP-742                                                                                 9


               (N) Post-secondary educational expenses paid for by a parent
               for the parent's own child or children, regardless of whether the
               child or children are emancipated;

               (O) Costs incurred or reasonably anticipated to be incurred by
               the parents in compliance with court-ordered reunification
               efforts in child abuse, neglect, or dependency cases;

               (P) Extraordinary child care costs required for the child or
               children that exceed the maximum state-wide average cost
               estimate as described in division (P)(1)(d) of section 3119.05 of
               the Revised Code, including extraordinary costs associated
               with caring for a child or children with specialized physical,
               psychological, or educational needs;

               (Q) Any other relevant factor.

               If the court grants a deviation based on division (Q) of this
               section, it shall specifically state in the order the facts that are
               the basis for the deviation.

In view of these provisions, it is clear that " 'there is no bright-line test to determine when
a deviation is warranted.' " (Internal quotation omitted.) Habtemariam v. Worku, 10th
Dist. No. 19AP-47, 2020-Ohio-3044, ¶ 36, quoting Weaver at ¶ 11.
       {¶ 23} Here, after considering the factors outlined above from R.C. 3119.23 and
3119.24, the trial court ordered an upward deviation from the guideline child support
amount, directing Lee to pay Shannon $2,300 per month in child support. The guideline
child support amount calculated pursuant to the provisions of R.C. 3119.022 resulted in a
total obligation of $2,039.87 per month, reflecting the mandatory 10 percent reduction of
the basic child support amount pursuant to R.C. 3119.051(A). Lee argues, however, that the
trial court erred in granting an upward deviation based on the factors in R.C. 3119.23 and
3119.24. Instead, Lee asserts that pursuant to R.C. 3119.231, the court should have resulted
in a downward deviation from the guideline amount.
       {¶ 24} R.C. 3119.231 provides:
               (A) If court-ordered parenting time exceeds ninety overnights
               per year, the court shall consider whether to grant a deviation
               pursuant to section 3119.22 of the Revised Code for the reason
               set forth in division (C) of section 3119.23 of the Revised Code.
No. 19AP-742                                                                                10


               This deviation is in addition to any adjustments provided under
               division (A) of section 3119.051 of the Revised Code.

               (B) If court-ordered parenting time is equal to or exceeds one
               hundred forty-seven overnights per year, and the court does
               not grant a deviation under division (A) of this section, it shall
               specify in the order the facts that are the basis for the court's
               decision.

        {¶ 25} Thus, pursuant to R.C. 3119.231(A), the trial court may grant an additional
deviation along with the deviation contained in R.C. 3119.051. Moreover, if the overnight
parenting time exceeds the overnights contained in R.C. 3119.231(B) and the trial court
does not grant a deviation, the trial court "shall specify in the order the facts that are the
basis for the court's decision."
        {¶ 26} Here, it is undisputed that Lee's parenting time exceeds 147 overnights per
year. Although Lee requested a downward deviation, the trial court considered his request
in detail and, pursuant to R.C. 3119.231(B), explained its reasons for not granting a
downward deviation. Instead, the trial court listed the factors it considered to have greater
significance in granting an upward deviation from the guideline support amount.
Specifically, the trial court found that the facts under R.C. 3119.23(E) and (K) and R.C.
3119.24(B)(1)-(3) were important considerations in considering the needs and standard of
living of the three minor children. These factors relate to the relative financial resources of
the parents, the standard of living the children would have enjoyed had the marriage
continued, and the ability of each parent to maintain adequate housing for the children, the
parents' expenses, and any other relevant circumstances. Importantly, the trial court noted
the comparative financial situation of the parties outweighed Lee's extended parenting
time.
        {¶ 27} Lee asserts that Shannon's position in the trial court was that Lee should pay
the guideline child support amount, and he thus argues the trial court abused its discretion
in granting an upward deviation when Shannon did not request it. However, we note that
Shannon calculated the guideline amount to be $3,101.36 per month, significantly more
than the trial court's calculated guideline amount. The ultimate amount awarded, though
an upward deviation from the guideline amount, is still less than the amount Shannon
requested.
No. 19AP-742                                                                              11


       {¶ 28} Ultimately, Lee disagrees with the weight the trial court afforded the various
factors in R.C. 3119.23 and 3119.24 in determining it would grant an upward deviation from
the guideline child support amount. Despite his argument that the updated statutory
scheme suggests that his increased parenting time should weigh more heavily in favor of
reducing his child support obligation, the child support statutes, as updated in March 2019,
still vest the trial court with the discretion to determine when and whether to grant a
deviation from the guideline child support amount. Lee disagrees with the trial court's
determination, but he does not demonstrate that the trial court abused its discretion in
weighing the statutory factors and granting an upward deviation from the guideline child
support amount.
       {¶ 29} For these reasons, we find the trial court did not abuse its discretion in
ordering Lee to pay Shannon $2,300 per month in child support. We overrule his third and
final assignment of error.
VI. Disposition
       {¶ 30} Based on the foregoing reasons, the trial court did not abuse its discretion in
determining the equitable division of marital property and debts, in determining the
duration of the spousal support order, or in determining the amount of the child support
order. Having overruled Lee's three assignments of error, we affirm the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations and Juvenile
Branch.
                                                                       Judgment affirmed.

                      BRUNNER and BEATTY BLUNT, JJ., concur.